From a full and careful consideration of the transcript of the evidence in this case, I am definitely convinced that the weight of the evidence showed that appellee was guilty of adultery as charged by appellant and that, therefore, she is not entitled to a decree for either alimony or for suit money.
I, therefore, reach the conclusion that the decree should be reversed with directions that decree be entered in favor of appellant.
So ordered.
BROWN, THOMAS, ADAMS and SEBRING, JJ., concur.
TERRELL and CHAPMAN, JJ., dissent.